DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 10, 11, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 5, 8, 9, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (US Pub NO. 2020/0300885) and Lee et al. (US pub No. 2013/0257610).
	Regarding claim 1, Fujii teaches an auto-location system for auto-locating a wheel in a vehicle, the auto-location system comprises:
a sensor module which comprises a sensor adapted for sensing a physical property of the tire when mounted in a tire or on an inner surface of the tire of the wheel (See Fig. 1 & 3 and [0030]);
an acquisition system adapted for determining when the part of the tire where the sensor is mounted hits the ground, and forms a contact patch with the ground, by analyzing data from the sensor (See [0012] and [0083]); and
a communication system adapted for transmitting a wireless message, a unique identifier, and a transmit delay after the part of the tire where the sensor is mounted hits the ground (See Fig. 3 36 – transmission circuit and [0034]).
Fujii does not explicitly teach that the identifier is embedded in the transmitted message.
Lee teaches an identifier that is embedded in a transmitted message (See Fig. 3 and [0083]). 
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Fujii’s system to include Lee’s embedded identifier message for simple and quick identification of the transmission unit. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Regarding claim 2, Fujii teaches wherein the acquisition system is adapted for determining when the part of the tire where the sensor is mounted hits the ground by comparing data from the sensor with at least one characterizing feature of a perturbation in the data which is induced by the contact patch (See [0083]).
Regarding claim 4, Fujii teaches the transmit delay of the sensor module is equal to zero (See [0029] which teaches delaying the transmission of data until after the condition is detected but does not teach an additional delay.).
Regarding claim 5, Fujii teaches wherein the sensor is an acceleration sensor (See [0030]).
Regarding claims 8 and 15, Fujii teaches the auto-location system comprising a control unit adapted for receiving one or more wireless messages and for correlating the one or more wireless messages with rotation angle information, associated with the different tires of the vehicle, to determine the installation position of the tire where the sensor module with the unique identifier is installed (See [0068]).
Regarding claim 9, Fujii teaches a method for auto-locating a wheel in a vehicle using a sensor module which comprises a sensor mounted in a tire or on an inner surface of the tire of the wheel, the sensor being adapted for sensing a physical property of the tire (See abstract), the method comprising:
acquiring data from the sensor and storing the data (See Fig. 1 & 3 and [0030]);
determining when the part of the tire where the sensor is mounted hits the ground, and forms a contact patch with the ground, by analyzing data from the sensor (See [0012] and [0083]); and
transmitting a wireless message, a transmit delay after the part of the tire where the sensor is mounted hits the ground (See Fig. 3 36 – transmission circuit and [0034]).
Fujii does not explicitly teach that the identifier is embedded in the transmitted message.
Lee teaches an identifier that is embedded in a transmitted message (See Fig. 3 and [0083]). 
Regarding claim 12, Fujii teaches determining when the part of the tire where the sensor is mounted hits the ground is done by comparing the sensor data with at least one characterizing feature of a perturbation in the data induced when the part of the tire where the sensor is mounted hits the ground (See [0083]).
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii and Lee as applied to claim 1 above, and further in view of Championnet (US pub No. 2014/0172251).
Regarding claims 3 and 14, Fujii does not teach the sensor module comprising a circular buffer for storing data from the sensor.
Championnet teaches the sensor module comprising a circular buffer for storing data from the sensor (See [0083]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Fujii’s system to include Championnet’s circular buffering for efficient storage of input data. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claim 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii and Lee as applied to claim 1 above, and further in view of Zhuk et al. (US pub No. 2018/0244116).
Regarding claim 6, Fujii teaches acquiring data of ground contact  (See [0083]) but does not teach waking up; triggering the acquisition system to acquire the data of at least one perturbation in the data of the sensor, wherein the perturbation 1s induced when the part of the tire where the sensor is mounted hits the ground; transmitting the wireless message; and going to a reduced power state.
Zhuk teaches waking up; triggering the acquisition system to acquire the data of at least one perturbation in the data of the sensor, wherein the perturbation 1s induced when the part of the tire where the sensor is mounted hits the ground; transmitting the wireless message; and going to a reduced power state (See [0112]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Fujii’s system to include Zhuk’s power modes for greater power conservation. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Regarding claim 7, Fujii does not teach adapted for having a predefined period between consecutive acquisition cycles.
Zhuk teaches adapted for having a predefined period between consecutive acquisition cycles (See [0112]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S MCCORMACK whose telephone number is (571)272-0841. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S MCCORMACK/               Primary Examiner, Art Unit 2683